Citation Nr: 0827685	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-38 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES


1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION


The veteran served on active duty from July 1946 to May 1949. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut.

In August 2008, pursuant to 38 C.F.R. § 20.900(c) (2007), the 
Board granted the veteran's motion to have his case advanced 
on the docket. 


FINDINGS OF FACT

1.  The evidence does not establish depression which is 
related to service.

2.  The evidence does not establish a current left knee 
disability which is related to service.


CONCLUSION OF LAW

1.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A left knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a November 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Depression

The veteran contends in his initial claim dated October 2004 
that he has suffered from depression since service.  He 
additionally indicates that he did not seek medical help for 
this condition while in-service due to his fear of stigma 
surrounding a mental health diagnosis.  

The Board notes that, as the veteran has acknowledged, there 
is no indication of complaints of depression in the veteran's 
service records.  Specifically, the veteran's separation 
examination dated May 1949 indicates specifically that he was 
normal psychiatrically and had no personality deviations.  In 
fact, the first indication of the veteran complaining of 
depression is in a private medical record dated April 1998.  
The only indication of a cause for the veteran's depression 
is in an April 2000 private medical record which states the 
veteran became immediately depressed upon beginning Amaryl 
for treatment of his (non-service connected) diabetes 
mellitus.  Further medical records from that same month 
indicated the veteran was taken off Amaryl with his 
depression subsiding shortly thereafter.  

To sum up, there is nothing in the veteran's service 
treatment records to support his contentions concerning 
depression in service, and no post service evidence of a 
psychiatric disorder until 1998, 49 years following his 
discharge from service.  The Board notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability weighs against 
a claim for service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  Furthermore, there is no evidence, except the 
veteran's own statements, that associates his depression with 
service.  The Board finds the lack of complaints or findings 
in the service treatment records and normal psychiatric 
findings on the veteran's separation examination to be more 
probative that the veteran's statements made years after the 
fact in conjunction with his claim.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence). 

Left Knee Condition

The veteran contends in his initial claim dated October 2004 
that he suffered a left knee disability while in-service when 
he made a parachute jump in Jinmachi, Japan during April 
1948.  The veteran additionally contends that he has suffered 
pain and swelling in that knee ever since.

The Board notes that the veteran's separation examination 
dated May 1949 indicates that he "wrinched" his left knee 
during a parachute jump in April 1948.  Under the summary of 
defects section in this same document, there is no indication 
of a current knee disorder or residuals from the left knee 
injury.

The Board notes that the veteran's medical records 
encompassing the past several years have been associated with 
the claims file.  The Board further notes that there is no 
complaint of a left knee problem.  Additionally, there is no 
treatment indicated or diagnosis of a disability concerning 
the veteran's left knee.   

The Board notes that there is no objective indication of a 
left knee disability.  It is important to point out at this 
juncture that left knee pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied).  Thus, there is no evidence showing current 
disability or diagnosis of the veteran's claimed condition.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  In 
the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

For the reasons set forth above, there are no bases upon 
which to award service connection for the claimed conditions, 
and service connection must be denied.

The Board acknowledges the veteran's contentions that his 
depression and left knee condition are related to service.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for a left knee condition 
is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


